Citation Nr: 1509252	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disorder. 

2. Entitlement to an increased initial evaluation for osteoarthritis of the right shoulder, at a 10 percent evaluation.

3. Entitlement to an increased initial evaluation for osteoarthritis of the left shoulder, at a 10 percent evaluation.

4. Entitlement to an initial increased initial evaluation for a deviated nasal septum with allergic rhinitis.

5.  Entitlement to an increased initial evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to August 2008. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, denied the Veteran's service connection claims currently on appeal, and granted service connection for a deviated nasal septum with allergic rhinitis, for which it assigned a non-compensable evaluation.  These claims were remanded in October 2012 and March 2014 for further development and now return again before the Board.

The Board points out that, while this case was previously on remand, service connection was granted for osteoarthritis of the right and left shoulder at a 10 percent evaluation each, and for sinusitis at a noncompensable evaluation.  Thus the issues of service connection for these disabilities are no longer before the board, however, the Veteran has expressed disagreement with the ratings which have been granted for these disabilities; these issues will therefore be addressed in the remand below.

The issue(s) of increased ratings for sinusitis and shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current right knee strain disability related to service.

2. The Veteran's rhinitis with a deviated septum is not productive of 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, he has a right knee disability related to service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2. The criteria for a compensable disability rating for a deviated septum have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, DC 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in August 2008, September 2008, October 2008, March 2009, September 2010, November 2012, and April 2014, as well as prior remands in October 2010 and March 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded multiple VA examinations which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination reports, taken together, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for right knee strain.

The Veteran contends that he has a right knee disability related to service.  Specifically, he contends that he incurred this disability as a result of several knee strains in service.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is warranted for a right knee strain disability.  In this regard, the Board notes that a review of the Veteran's service treatment records shows that the Veteran was seen in November 1981 for complaints related to right knee pain and for which an assessment of lateral ligament strain of the right knee was given.  The examination report at service discharge was notable for abnormities of the bilateral shoulders and right knee.  On the accompanying Report of Medical History, the Veteran indicated having/having had knee problems and painful joints and the examiner noted osteoarthritis of the shoulders and knees.  Furthermore, the report noted that the Veteran indicated right knee and bilateral shoulder pain started after a parachuting accident in November 1981 when his parachute got wrapped up with another.

A May 2014 VA examination diagnosed the Veteran with a right knee strain.  The Veteran had limitation of motion, weakness, and fatigability due to this condition.  Although this examination opinion is not completely clearly worded, it does appear to indicate that in the examiner's opinion, the Veteran's current right knee strain is related to his in service right knee strain.

The Board recognizes that there are other examinations of record which do not include such a nexus opinion.  However, mindful of the Veteran's statements, his length of service, and all the evidence of record, the Board finds the evidence at least in in equipoise as to the question of whether the Veteran's right knee disability is related to service, and therefore service connection is warranted for a right knee strain.

Entitlement to an increased initial rating for the Veteran's service connected allergic rhinitis with a deviated septum.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as is the case here, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2013).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's allergic rhinitis with a deviated septum is currently rated as noncompensasble under Diagnostic Code 6502, for traumatic deviation of the nasal septum.  Under this code a 10 percent disability rating is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent disability rating is the maximum rating allowable under this diagnostic code. 38 C.F.R. § 4.97.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013). 

The Board points out that the Veteran is also now separately rated for sinusitis.  The Veteran claim for a higher rating for sinusitis is addressed in the Remand below.

The record does not show that the Veteran's rhinitis is manifested by nasal polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side as contemplated by a compensable rating for allergic rhinitis under Diagnostic Code 6522.  There is no evidence of bacterial rhinitis or granulomatosis rhinitis, such that a rating could be considered under Diagnostic Codes 6523 or 6524.

Taking into account all evidence of record, the Board finds that an increased rating is not warranted for the Veteran's service connected rhinitis with deviated septum.  In this regard, there is simply no evidence of record showing that the Veteran has 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, such that a higher evaluation would be warranted.

Reviewing the evidence of record, a September 2008 report of VA examination noted that the Veteran had allergic rhinitis, and his nose had a septal deviation that protrudes at the level of the internal valve to involve about 20% of the left vestibule.

An October 2009 report of VA examination showed normal sinus X-rays, but did not directly address the issue of rhinitis.

A November 2012 VA examination was conducted at Washington VAMC, and that examiner provided a diagnosis of allergic rhinitis with a deviated septum, with less than 50 percent obstruction on either side.

A portion of a May 2014 VA examination which pertained to rhinitis indicated that the Veteran had no incapacitating episodes due to this disability.  There was a deviated septum, but no evidence of obstruction of greater than 50 percent on either side of the Veteran's nose due to this condition.  The examiner noted that the Veteran had occasional episodes of nasal congestion, blockage, and discharge due to this disability.  There was no permanent hypertrophy of the nasal turbinates or any granulomatous condition.

Thus, the evidence simply does not show a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, such that a higher rating could be granted.  The Board also notes that the Veteran clearly indicated in a September 2014 letter that he agreed with the initial assessment he was given for his rhinitis and his deviated septum, and that he was only continuing to pursue this claim because he wanted his sinusitis addressed.  The Board does not think it can consider this an implied withdrawal of the Veteran's claim as to his rhinitis; however, it does not appear that the Veteran is actively disputing his assessment for his rhinitis with deviated septum.

As such, the Board finds that the preponderance of the evidence of record is against a finding that the criteria for a compensable evaluation for the Veteran's service connected rhinitis with deviated septum have been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for rhinitis.  A comparison between the level of severity and symptomatology of the Veteran's rhinitis with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is simply no evidence that the Veteran's rhinitis with deviated septum causes marked interference with employment or frequent periods of hospitalization.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1),  is not warranted.

Rice Consideration

In denying the Veteran's claim for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran, or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is simply no evidence that the Veteran's rhinitis causes unemployability, and it does not appear to have been expressly raised by the Veteran, who as noted above, in letters dated August and September 2014 indicated that he did not dispute the noncompensable rating assigned him for this disability.  Therefore, the Board does not find further consideration of a TDIU rating to be necessary.


ORDER

Entitlement to service connection for a right knee disorder is granted.

Entitlement to a compensable evaluation for a deviated nasal septum with allergic rhinitis is denied.  


REMAND

As to the Veteran's claims of entitlement to increased initial evaluations for his now service connected sinusitis and service connected right and left shoulder conditions, the Board notes that these claims were granted in an August 2014 RO decision.  Therefore, they are no longer in appellate status, and the Board does not therefore have jurisdiction over them.

Except to the extent that the Veteran, in several August and September 2014 letters, clearly indicated that he expressed disagreement with the initial level of disability assigned to his sinusitis and shoulder disabilities.  The RO has not issued the Veteran a Statement of the Case as to these issues.  Therefore, under the circumstances, the Board must remand these matters to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board points out that it can take no further jurisdiction of these cases unless and until the Veteran receives a Statement of the Case as to these issues, and perfects his appeal.

Accordingly, these claims are REMANDED for the following action:

1. Send the Veteran a Statement of the Case (SOC) concerning his claims for increased initial ratings for his service connected right and left shoulder disabilities, and sinusitis. 

2. Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims. He also must be advised of the time period he has to perfect this appeal. If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of these claims, should any of them be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


